DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 8 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,946,504. Although the claims at issue are not identical, they are not patentably distinct from each other because there are only minor differences between the claimed subject matter which amount to grammatical choices and elements which were notoriously well-known in the art at the time of the invention.
Regarding claim 1, the instant claim is nearly identical to that of claim 14 of the ‘504 patent with the exception that the instant claim requires the presence of a fastener.  However, the presence of fasteners in fastener drivers was notoriously well-known and would have been obvious for the simple reason that the device needs a fastener to drive in order to perform its basic function.
Also regarding claim 1, the instant claim is read on by claim 15 of the ‘504 patent with the exception that the instant claim requires the presence of a fastener.  However, the presence of fasteners in fastener drivers was notoriously well-known and would have been obvious for the simple reason that the device needs a fastener to drive in order to perform its basic function.

Also regarding claim 1, the instant claim is read on by claim 1 of the ‘504 patent with the exception that the instant claim requires the presence of a fastener.  However, the presence of fasteners in fastener drivers was notoriously well-known and would have been obvious for the simple reason that the device needs a fastener to drive in order to perform its basic function.

Regarding claim 7, the limitations of this claim are recited in the last paragraph of claim 14 of the ‘504 patent.

Regarding claim 8, the limitations of this claim are recited in the col. 12 lines 26-30 of claim 15 of the ‘504 patent.

Regarding claim 13, the limitations of this claim are recited in the claim 10 of the ‘504 patent.

Regarding claim 14, the limitations of this claim are read on by claims 1 and 10 of the ‘504 patent with the exception that the instant claim requires the presence of a 

Regarding claims 15-18, the limitations of these claims are read on by claims 6, 1, 7, and 5 of the ‘504 patent respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the gas spring cylinder" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is being interpreted as “said chamber”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanji (PG Pub 2015/0375381 A1) in view of Pedicini et al. (PG Pub 2017/0100829 A1) hereinafter referred to as Pedicini ‘829.
Regarding claim 1, Tanji (figs. 6-7) discloses a fastener driving apparatus (1B), the apparatus comprising 
a power source (13), 
a control circuit (19; paragraphs 64, 74), 
a motor (17), 
a fastener (100)
at least one spring (23, 25), said at least one spring comprising a chamber (23) and a piston (21) disposed within said chamber 
a drive mechanism (200; 202, 203), said drive mechanism capable of selectively engaging (via 202a, 203a) and disengaging said at least one spring (@ 21c, 21d; figs. 10A-10F), said at least one spring capable of moving to an energized position (fig. 7) upon being engaged by said drive mechanism, said drive mechanism comprising a plurality of lifting mechanisms (202, 203), 
an anvil assembly (22), said anvil assembly comprising an anvil (22), 
wherein said drive mechanism selectively lifts said at least one spring to apply a force on said at least one spring to move said piston of said at least one spring and thereafter releases from and ceases applying a force on said at least one spring, wherein said at least one spring releases a portion of its potential energy and accelerates said anvil to engage a fastener (figs. 6-7, 10A-10F; paragraphs 70-74).


However, Pedicini ‘829 discloses a spring for a fastener driving apparatus comprises at least one gas spring (40), said at least one gas spring comprising a chamber (45) and a piston disposed within said chamber.
Given the teachings of Pedicini ‘829, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the spring of Tanji to be a gas spring similar to that of Pedicini ‘829.  Gas springs have the benefit of being able to be adjusted by changing the internal pressure of the spring and have fewer mechanical parts which means a user won’t have the problem of a coil failing over extended uses.

Regarding claim 2, Tanji (figs. 6-7) as modified by Pedicini ‘829 above discloses wherein said drive mechanism (200; 202, 203) comprises a first lifting mechanism (202) and a second lifting mechanism (203), wherein in an operational cycle of the apparatus, the first lifting mechanism actuates the at least one gas spring for a portion of the cycle (figs. 10A-10C), and the second lifting mechanism thereafter actuates the at least one gas spring for a subsequent portion of the cycle (figs. 10D-E) before the drive mechanism ceases applying a force on the at least one gas spring.

Regarding claim 3, Tanji (figs. 6-7) as modified by Pedicini ‘829 above discloses wherein the first lifting mechanism remains engaged with the at least one gas spring for a period of the operational cycle in which the second lifting mechanism is engaged with the at least one gas spring (During the hand-off transition from fig. 10C to fig. 10D both 202 and 203 need to be engaged for some amount of time with the spring via 21c, 21d at the same time otherwise it would drop down as it does at fig. 10F).

Regarding claim 5, Tanji (figs. 6-7) discloses at least one detector (paragraph 64 - microswitch) to detect at least one position of the anvil, anvil assembly and/or gas spring (paragraph 64 – “the drive is stopped when the movement of the plunger 21 up to a predetermined position is detected by a not-shown microswitch”; see also paragraph 74).

Regarding claim 6, Tanji (figs. 6-7) discloses wherein the operational cycle comprises a stopping point (paragraphs 64 and 74) after the first lifter has engaged the at least one gas spring and after the second lifter has engaged the at least one gas spring (paragraph 74).

Regarding claim 9, Tanji (figs. 6-7) as modified by Pedicini ‘829 above discloses said piston (Tanji - 21) further comprising a flange (Tanji – 21c or 21d), and wherein the piston flange area is no more than 80% of the cross sectional area of the gas spring cylinder (Tanji – fig. 6; #23; Pedicini ‘829 - #45) and wherein the gas pressure increase within the gas spring is less than 30% of the initial pressure during any point in the operational cycle of the apparatus (Pedicini ‘829 – paragraph 55).

Regarding claim 11, Tanji (figs. 6-7) discloses at least one lifter mechanism remains powered until the detector detects movement of the anvil away from the fastener (paragraphs 64 and 74).
Wherein the Applicant may argue this is not disclosed, alternatively Pedicini ‘829 teaches wherein at least one lifter mechanism (52) remains powered until the sensor (90) detects movement of the anvil away from the fastener (paragraph 55 – “The drive mechanism is timed and/or configured using a sensor 90 for example to prevent further engagement with the gas spring (and/or anvil assembly) until after the anvil and/or anvil assembly has returned to an approximate starting position”).
Given the teachings of Pedicini ‘829 (paragraphs 55, 57), it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the sensor and lifter mechanism arrangement of Tanji to operate as in Pedicini ‘829 such that the lifter mechanism remained powered until the sensor detects movement away from the fastener (i.e. returning to initial position).  Doing so would allow the device to be properly reset and function such that individual cycles of the firing happen to provide the user with better control over the firing sequence.

Regarding claim 12, Tanji (figs. 6-7) discloses a drive mechanism, but fails to disclose wherein the drive mechanism further comprises a one-way clutch, however Pedicini ‘829 teaches wherein the drive mechanism further comprises a one-way clutch (paragraph 32, 61 – “one-way clutch”).
Given the teachings of Pedicini ‘829 it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a one-way .


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanji (PG Pub 2015/0375381 A1) in view of Pedicini ‘829 (PG Pub 2017/0100829 A1) in view of Galasso et al. (PG Pub 2012/0136537 A1) hereinafter referred to as Galasso.
Regarding claim 4, Tanji (figs. 6-7) as modified by Pedicini ‘829 above discloses the gas spring has an operating pressure of at least 200 psia during a portion of the cycle (Pedicini ‘829 - paragraph 54).
Tanji as modified by Pedicini ‘829 fails to disclose wherein the gas spring comprises a rod seal.
However, Glasso teaches wherein the gas spring (fig. 1; #100, paragraph 32) comprises a rod (piston - 120) seal (sealed portion depicted in fig. 1 @ #130; paragraph 32 – “sealed head 130”).
Given the teachings of Glasso, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the piston of Tanji as modified by Pedicini ‘829 to have a rod seal around it as the piston of Glasso has a rod seal around it.  Doing so would further help to seal the gas spring and prevent inadvertent leakage from the spring keeping the amount of force it produces consistent.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanji (PG Pub 2015/0375381 A1) in view of Pedicini ‘829 (PG Pub 2017/0100829 A1) in view of Kehoe (PG Pub 2018/0133763 A1).
Regarding claim 20, Tanji in view of Pedicini discloses a control circuit (Tanji - 19; Pedicini ‘829 - 20) that controls the motor while the potential energy of the gas spring is increasing, but fails to disclose wherein the control circuit is configured to reduce power to the motor in response to the motor current exceeding 150% of an average current drawn while the potential energy of the gas spring is increasing.
However, Kehoe teaches a tool wherein the control circuit is configured to reduce power to the motor (30) in response to the motor current exceeding a threshold of current drawn while motor is operating (paragraph 52).
Given the teachings of Kehoe, it would have been obvious to one of ordinary skill at the time of effective filing to incorporate the power reducing in response to exceeding a threshold of current drawn feature of Kehoe.  Doing so would help to prevent the motor from becoming overburdened and reduce wear and potential burn-out.
 Kondo in view of Pedicini in view of Kehoe discloses the control circuit is configured to reduce power to the motor in response to the motor current exceeding a threshold current while the potential energy of the gas spring is increasing, but does not disclose the threshold is 150% of an average current drawn.
However it would have been obvious to one having ordinary skill in the art at the time of the invention was effectively filed to have the threshold be 150% of an average current drawn, since it has been held that discovering an optimum value of a result effective variable involves only routing skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The Office deems a value of 50% greater than an average current drawn to be an obvious value to initiate a motor shutdown to prevent damage to the motor.

Allowable Subject Matter
Claims 7, 8 and 13-18 would be allowable if they overcame the obvious Double patenting rejection (typically with a Terminal Disclaimer) and incorporated all intervening subject matter of the base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The prior art cited relates generally to spring driven fastener drivers and gas springs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731